In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00041-CR
                                 ________________________

                             ROY DOWELL BRITT, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 181st District Court
                                      Randall County, Texas
                  Trial Court No. 24,078-B; Honorable John B. Board, Presiding


                                         February 27, 2014

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Roy Dowell Britt, was convicted of aggravated assault causing serious

bodily injury1 and sentenced to ten years confinement. The Trial Court's Certification of

Defendant's Right to Appeal filed in the case reflects that Appellant's case is a plea-

bargained case with no right of appeal and that Appellant waived the right of appeal.



      1
          TEX. PENAL CODE ANN. § 22.02(a)(1) (West 2011).
The certification notwithstanding, Appellant filed a pro se notice of appeal challenging

his conviction.


       By letter dated February 13, 2014, this Court notified Appellant of the

consequences of the certification and invited him to either file an amended certification

showing a right to appeal or demonstrate other grounds for continuing the appeal on or

before February 24, 2014. On February 21, 2014, Appellant filed a response requesting

to “halt all process on this appeal” and indicated he has documents pending in the trial

court and is seeking appointment of counsel to assist him.          Appellant’s response

notwithstanding, he has not filed an amended certification reflecting a right of appeal nor

established good cause for continuing this appeal.          Consequently, we have no

alternative but to dismiss the appeal based on the certification signed by the trial court.

See TEX. R. APP. P. 25.2(d).


                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2